The Commonwealth, whose appeal this is, states as the controlling question involved: Does the Milk Control Law of April 28, 1937, P. L. 417, 31 PS Sec. 700j-101 et seq., vest in the Milk Control Commission power and authority to fix the minimum rates at which milk producers must be paid by milk dealers for milk shipped to the dealers on consignment for utilization and sale by the dealers and to require the milk dealers to post bonds for the protection of the producers? If the answer is in the negative all the other questions stated are erased.
In an elaborate opinion by the very able President Judge of the court below,* with which one of his associates disagreed, all the controverted issues were most fully discussed. We think it not necessary that we shall *Page 3 
treat even the main one in such detail; the decree entered might well be affirmed on the opinion of the President Judge.
The principle guiding to decision is this: The power and authority to be exercised by administrative commissions must be conferred by legislative language clear and unmistakable. A doubtful power does not exist. Such tribunals are extra judicial. They should act within the strict and exact limits defined: Citizens Passenger Ry. Co. v. Public Service Com.,271 Pa. 39, 114 A. 642; Swarthmore Borough v. Public Service Com.,277 Pa. 472, 121 A. 488; Blue Mountain Cons. Water Co. v.Public Service Com., 125 Pa. Super. 1, 189 A. 545; StateBoard of Milk Control v. Richman Ice Cream Co.,117 N.J. Equity 296, 175 A. 796. With the principle stated before us, turning to the law embodying the powers of the Milk Control Commission, we find nothing said about milk shipped to dealers on consignment. It speaks of the "purchase" of milk by dealers, its "delivery and sale" to them; it uses the words "buy," "purchase," "prices," "bought or sold," "sell or buy." The words "consign" or "consignment" nowhere appear. We are asked by the Commonwealth to interpolate these words into the Act. This we cannot do without violating the important principle to which we have adverted. If the legislature desires to change the law, this can shortly be demonstrated by an amendment at the coming session, writing into the Act a provision covering milk sent to dealers on consignment.
This bill in equity was sustained by the court below simply to restrain the Commission and the Attorney General from proceeding, criminally or civilly, against plaintiff milk dealers because of consignment contracts entered into by them with producers of milk, and from demanding that plaintiffs comply with the bonding and price-fixing provisions of the law, except by hearings before the Commission. Nothing prevents the Commission from proceeding to an inquiry and determination *Page 4 
whether, as argued, the consignment contracts are mere subterfuges and are in reality contracts of sale. If they are, then, of course, they are within the sweep of the law.
Decree affirmed at appellant's cost.
* 48 Dauphin County Reports 385.